                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


  JOHN PAUL ODHUNO,

                  Plaintiff,




   vs.                                                    Case No. 15-1347-EFM-GEB

  REED’S COVE HEALTH AND
  REHABILITATION, LLC d/b/a AVITA;
  AXIOM HEALTHCARE SERVICES, LLC;
  AUDREY SUNDERRAJ; CAROL
  SCHIFFELBEIN; CHRISTAN ROSE;
  TERESA FORTNEY; TREVA BANUELOS;
  and TIM KECK, in his official capacity as
  Secretary of the Kansas Department for
  Aging and Disability Services,

                  Defendants.




                                MEMORANDUM AND ORDER

         Plaintiff John Paul Odhuno was employed as a certified nurse aide (“CNA”) at a long-term

care facility owned by Defendant Reed’s Cove Health and Rehabilitation, LLC d/b/a Avita

(“Avita”).    In late July 2014, the Kansas Department for Aging and Disability Services

(“KDADS”) investigated the facility after receiving an anonymous tip of alleged resident abuse.

During the investigation, Avita terminated Odhuno’s employment. Odhuno now asserts claims

against KDADS Secretary Tim Keck and five KDADS employees involved in the investigation:

Audrey Sunderraj, Carol Shiffelbein, Christan Rose, Teresa Fortney, and Treva Banuelos (the
“KDADS employees”). He alleges that they violated his Fourteenth Amendment rights to due

process and equal protection. Additionally, he alleges that the KDADS employees committed the

tort of outrage under Kansas law.

       This matter comes before the Court on Defendants’ Motion for Summary Judgment (Doc.

105). The KDADS employees assert the defense of qualified immunity, and Defendant Keck

asserts that he is entitled to sovereign immunity under the Eleventh Amendment. In response to

the motion, Odhuno decided not to oppose the summary judgment motion of Defendants

Schiffelbein, Fortney, and Banuelos and filed a response only as to the summary judgment motion

of Defendants Rose, Sunderraj, and Keck.1 As explained in more detail below, the Court concludes

that Defendants Rose and Sunderraj are not entitled to qualified immunity and that Defendant Keck

is not entitled to sovereign immunity. Therefore, the Court grants in part and denies in part

Defendants’ motion.

                              I.       Factual and Procedural Background

A.     KDADS Relationship with Centers for Medicaid and Medicare Services (“CMS”)

       Under 42 U.S.C.A. § 1395a, the State of Kansas entered into an agreement (the

“Agreement”) with the Secretary of Health and Human Services (the “Secretary”) to determine

whether a provider or supplier meets specific standards of participation in the federal Medicare

and Medicaid programs. The Agreement provides that the State of Kansas, through a KDADS

surveyor, is required under § 1864(a) of the Social Security Act to survey providers or suppliers

in Kansas that are participating in Medicare and/or Medicaid services. In addition, the Agreement

defines the role of the surveyors as federal contractors surveying on behalf of the Secretary. The


       1
           Odhuno does not concede or agree to the dismissal of his state law claims against these Defendants.



                                                        -2-
surveyors are required to make reports in the form and containing the information required by the

Secretary. To complete the surveys, they generally follow forms created by CMS or Health and

Human Services.

       Long-term care facilities, such as Avita, must follow federal conditions of participation to

obtain coverage under the Medicare program.2 Included in these conditions are rules governing

the reporting and investigation of resident abuse.3 Federal regulations define “abuse” as “the

willful infliction of injury, unreasonable confinement, intimidation, or punishment with resulting

physical harm, pain or mental anguish.”4 If there is an allegation of resident abuse, a facility must

(1) immediately report the allegation to “other officials in accordance with State law through

established procedures”;5 (2) thoroughly investigate all allegations of abuse, prevent further abuse

while the investigation is in progress, and report the investigation findings within five days to the

appropriate state officials;6 and (3) immediately report to KDADS if there is “reasonable cause to

believe that a resident is being or has been abused, neglected or exploited.”7

       KDADS receives reports of alleged abuse through a hotline managed by the agency.8

KDADS will review the report and conduct a survey to determine whether the long-term care




       2
           42 C.F.R. § 488.3(a).
       3
           Id. § 483.13
       4
           Id. § 488.301
       5
           Id. § 483.13(c)(2).
       6
           Id. § 483.13(c)(3)-(c)(4).
       7
           K.S.A. § 39-1402(a).
       8
           See id. 39-1411(a).



                                                -3-
facility meets the conditions of participation in the Medicare program.9                          It also makes

recommendations to CMS, which will determine whether the long-term care facility is eligible to

participate in the Medicare program.10

        The final results of the survey and CMS’ determination are provided to the long-term care

facility.11 If the facility is not in compliance with the conditions of the Medicare program, KDADS

will provide a description of the specific deficiencies that resulted in that determination.12 The

long-term care facility may appeal the survey findings through the process set forth in the federal

Medicare regulations.13

        If the KDADS investigation substantiates that a CNA abused a resident, the investigation

is forwarded to the KDADS legal department.14 In this situation, the KDADS surveyor is required

to fill in a particular box on the “complaint processing form,” which is sent to KDADS

headquarters with all documents gathered during the investigation.15                       The KDADS legal

department then determines whether to initiate proceedings against the CNA and place a

prohibition on the Kansas Nurse Aide Registry. After the investigation is completed, and if a




        9
            42 C.F.R. § 488.10(a)(1); 42 C.F.R. § 488.11(a).
        10
             Id. § 488.11(a) and § 488.12(a).
        11
             Id. § 488.12(b).
        12
             Id. § 488.18(a).
        13
             Id. § 488.330(e).
         14
            See K.S.A. § 39-1411(b); 42 C.F.R. § 488.335 (imposing requirements on states to implement procedures
for review and investigation of abuse, neglect, or exploitation).
        15
          Defendants Rose and Sunderraj call this form by different names. Rose calls it the “complaint processing
form,” while Sunderraj calls it the “complaint cover sheet.” The Court will refer to it as the “complaint processing
form.”



                                                         -4-
finding of abuse, neglect, or exploitation is made, a Notice of Action is sent to the CNA.16 This

Notice of Action may be appealed under the Kansas Administrative Procedure Act.17 If a CNA

decides not to appeal the Notice of Action or if after an appeal the finding of abuse, neglect, or

exploitation is upheld, then the finding of abuse is placed on the KDADS website18 and a

prohibition against employment will be placed on the Kansas Nurse Aide Registry.19 Prospective

employers must review the online CNA Registry before employing a CNA.

B.     Complaint Investigation at Avita

       Odhuno is a black male who is originally from Kenya. Odhuno was employed as a CNA

at Avita—which is operated by Defendant Axiom Healthcare Services, LLC (“Axiom”). On July

31, 2014, KDADS began a complaint survey at Avita based on an anonymous complaint made to

the KDADS hotline. The complaint stated that Avita failed to investigate and report an allegation

of resident abuse purportedly committed by a black male nurse.

       One of the KDADS surveyors was Defendant Rose. On the first day of the investigation,

Rose spoke with the resident regarding the alleged abuse. She took notes and prepared a

handwritten statement for the resident to sign, which states in part:

       It hasn’t happened for a while but it has gone on for the last couple of months, since
       the Spring. It is a black man and he tells me he is a nurse. My son stayed all night
       not too long ago and the black man tried to come in then, but I think it scared him
       away when he saw my son. For 3 days after that, he stayed away. . . . He would
       come in my room late at night without knocking and say he was trying to see if my
       pants were wet and touch my bottom. I’m not making it sounds as bad as it actually
       was. One time on a weekend when there wasn’t anyone else around, on a holiday,

       16
            K.S.A. § 39-1404(a); K.A.R. § 26-4-1; 42 C.F.R. § 488.335.
       17
            K.S.A. § 39-1411(a); K.A.R. § 26-4-1; 42 C.F.R. § 488.335.
       18
            See https://www.kdads.ks.gov/commissions/scc/abuse-neglect-or-exploitation.
       19
            42 C.F.R. § 483.156(c)(iv)(C); 42 C.F.R. § 488.335(f).



                                                        -5-
       he took me outside and rolled me around on the ground. I don’t know what he was
       trying to do. I hit him on the arms and it made him mad and he finally gave up. He
       has come back and tried to do it again and I have fought him off. . . . It has gone on
       for a couple of months, and there were a lot of times he came in and messed with
       me. I was very scared every time I saw him. I have lost so much sleep over this.

Rose admits that there was no concrete evidence that the abuse occurred and that she did not find

any evidence during her investigation that someone rolled the resident on the ground outside the

facility. Rose testified, however, that the allegation was substantiated because “[r]egardless of

whether abuse actually happened or not, [the resident] suffered emotional distress because of the

facility’s failure to protect her after she made an allegation of abuse. That substantiates the

allegation.”

       Rose interviewed the resident’s son, John Bertelson, during the investigation by phone.

Bertelson told Rose that he had not seen any physical evidence of abuse; he had only heard his

mother make the allegations. Bertelson further stated that his mother suffered from some memory

loss, but that it had improved a lot and that she seemed to be the person he knew her to be. He

also said that he had spoken with her several times about the incident and that the resident’s story

was always the same. Rose testified, however, that even if Bertelson had told Rose he didn’t

believe abuse had occurred, it would not have made a difference in Rose’s investigation or

findings. According to Rose, the facility would still have been cited for the failure to protect the

resident after an allegation was made.

       Rose had several phone conversations on July 31 with Defendant Sunderraj, who was the

Director of Survey & Certification for KDADS. Sunderraj was not Rose’s direct supervisor, but

because Rose’s immediate supervisor was unavailable that day, she discussed the investigation

with Sunderraj instead. At some point, Rose and Sunderraj discussed whether to place the facility

in “immediate jeopardy.” As defined in the regulations, the term “immediate jeopardy” means “a


                                                -6-
situation in which the provider’s . . . non-compliance with one or more Medicare requirements,

conditions of participation, conditions for coverage or certification has caused, or is likely to cause,

serious injury, harm, impairment, or death to a resident or patient.”20 Ultimately, Sunderraj

determined that Avita should be in “immediate jeopardy” status and advised Rose to inform its

administrator of the news.

       Rose advised Avita’s administrator of the immediate jeopardy status around 3:30 p.m. on

July 31 by reading out loud a “Prepared Warning Statement.” Under KDADS protocol, this

statement is to be read whenever an alleged perpetrator poses a continuing risk of abuse to the

complaining resident and/or other residents. The Prepared Warning Statement states as follows:

                                   Prepared Warning Statement

       The prepared warning statement is read to a facility if and when an alleged
       perpetrator is still working in the facility. This statement is read privately to the
       administrator only after:

       1. the surveyor has investigated and gathered enough evidence to strongly support
       a finding of abuse, neglect or exploitation by the AP

       2. discussion with and concurrence of the Regional Manager

       Once the surveyor has discussed findings with the Regional Manager, the following
       statement should be read to the administrator. The surveyor needs to document the
       time & date the statement was read, as well as the names of those persons present.

       “As a result of my investigation, I am informing you that there may be a risk to the
       residents as a result of (alleged perpetrator’s name) presence in your facility. You
       need to investigate (or continue with your investigation) and determine whether
       (alleged perpetrator’s name) poses a threat to the victim or other residents in the
       facility. Adult care home regulations specifically require that the facility do
       whatever is necessary to prevent potential abuse, neglect, and exploitation while
       investigations are in progress.”



       20
            42 C.F.R. § 488.1.



                                                  -7-
When Rose read this statement to Avita, she identified Ohduno as the alleged perpetrator.

       After the immediate jeopardy announcement, Rose discussed with Avita’s administrator,

Vanessa Underwood, its plan to abate immediate jeopardy status. Initially, Underwood was only

going to suspend all black male nurses, but when Rose questioned her, asking “just nurses?”

Underwood decided to suspend all black male employees, including a cook, regardless of whether

they ever provided any care to the resident. The suspensions were lifted the next day (August 1)

after Avita investigated and determined that the alleged abuse did not occur. KDADS knew of the

reinstatements by the end of the day on August 1.

       On August 4, Sunderraj received and reviewed four emails with voluminous attachments

from Underwood. Those emails and attachments contained the facility’s investigation of the

resident’s allegations after immediate jeopardy was announced. Avita’s investigation revealed

that no abuse occurred.

       On August 5, Rose and Sunderraj discussed Avita’s Amended Plan of Correction

requesting that KDADS abate immediate jeopardy status. The Amended Plan of Correction

showed that Avita had reassigned all male staff, including Odhuno, so that they would not work

in the resident’s unit or provide her care due to her stated preference for personal care only by

female staff.

       That same day, at approximately 4:22 p.m., a meeting was held at Avita in which Rose

appeared in person and Sunderraj appeared by telephone. Representatives of Avita and Axiom

also attended. During the meeting, Rose and Sunderraj conveyed to Avita that they believed the

residents in the other houses were “at risk” from Odhuno. According to Sunderraj, she was not

assured at the time of the call that the facility had done everything they could to keep the residents

safe, especially the resident who made the abuse allegation at issue. Sunderraj also told Avita that


                                                 -8-
merely moving Odhuno to a unit where the resident was not housed was not acceptable to abate

the facility’s immediate jeopardy status. Although the KDADS Defendants dispute that these

conversations took place, a memorandum from this call reports that the following conversations

took place or words to this effect:

       Audrey (Sunderraj) then asked Christan (Rose) if she had anything else? Christan
       said, “No, nothing else, other than my concern for the resident.” Audrey then stated
       she was not sure that moving him (sic) to a different house was an effective
       intervention because that placed the other residents at risk. Christan then asked
       Vanessa (Underwood, Avita’s Administrator) “How can you be 100% certain this
       did not happen?” Kim (Summers of Axiom) asked “How can you be 100% certain
       that it did?” Audrey then said “We are done. We have shared with you that we are
       very concerned. Your IJ (immediate jeopardy) status will be determined by the
       decisions you make regarding this employee (Odhuno).” Christan said again “We
       will let you know the status of your IJ when you let us know the status of his
       suspension. Actually, his employment.” Christan then left the room and the phone
       call with Audrey was ended.

       A few minutes after the August 5 meeting concluded, an Axiom representative told Rose

of Avita’s decision to terminate Odhuno’s employment. Avita’s immediate jeopardy status was

abated within minutes of Rose receiving this information. Avita, however, still received monetary

penalties of more than $73,000 for the period before immediate jeopardy status was abated. If

immediate jeopardy status was not abated, all federal Medicare/Medicaid funding to Avita would

have been terminated within 23 days.

       The next day, on August 6, Rose met with Avita’s administrator and two other Axiom

representatives. Notes taken by one of the Axiom representatives state:

       So we’re going to terminate Paul without knowing exactly what he did & without
       interviewing him? Yes. Because it doesn’t matter what he did because she believes
       it happened. He has caused her harm. It will be in the written report, that this is an
       IJ because he caused harm.

       After completing the investigation, Rose prepared and signed several documents. On

August 11, 2014, Rose completed and signed the complaint processing form. Rose did not


                                                -9-
complete the box referring the abuse allegation to the KDADS legal department for additional

investigation. On August 13, 2014, Rose prepared the complaint processing form that was

reviewed and approved by Sunderraj. That form states that “[b]ased on observation, interview,

and record review, the allegation of abuse was substantiated. . . . On 8/5/14, at 4:45 p.m., the

surveyor with Audrey Sunderraj via speakerphone, talked with the facility about our concerns and

told them the results of our investigation revealed strong evidence the alleged perpetrator was Paul

Oduno, CNA.” That report is maintained by KDADS, but it is not a public document.

       Additionally, Rose prepared a Statement of Deficiencies, dated August 14, 2014, which

was also reviewed and approved by Sunderraj. In the initial comments, Rose noted that “the

facility failed to protect [the] resident from abuse and mental anguish.” In addition, the Statement

of Deficiencies noted that:

       The facility abated the immediate jeopardy on 8/5/14 at 5:00 p.m. when the facility
       completed their investigation, provided re-education on ANE to all employees on
       reporting allegations, suspended all non-Caucasian staff of the opposite gender
       that were in the building the time the immediate jeopardy was identified, then all
       non-Caucasian staff of the opposite gender until the facility’s investigation was
       complete. The alleged perpetrator was also removed from the facility and was not
       expected to return.

       This deficient practice of failure to report, thoroughly investigate and report an
       allegation of abuse, exploitation, and protect residents during the investigation
       remained at a scope and severity of an F.

Finally, CMS has produced an Alleged Perpetrator Information Form pursuant to a business

records subpoena. This form is undated and unsigned, and Rose denies completing it. Odhuno is

identified as the alleged perpetrator on this form. It also states that his Avita employment was

terminated on August 5, 2014.

       Rose testified as follows regarding the results of her investigation:




                                               -10-
       Q. So you did not substantiate that Miss Cornett’s buttocks had been touched
       inappropriately by a staff member?
       A. I had no concrete evidence to show what happened.
       Q. Okay. Did you ever have any concrete evidence to substantiate that some staff
       member had looked into her room at night and grinned at her?
       A. I did not.
       Q. That was one of her allegations, wasn’t it?
       A. Yes.

Less than three weeks after Rose prepared the Statement of Deficiencies, Bertelson (the resident’s

son) signed an affidavit stating that he informed Underwood that his mother determined on her

own that the incident never happened. The affidavit further stated that his mother’s mind was clear

and that she was confusing a dream with reality. The affidavit was presented to KDADS.

Bertelson subsequently signed another affidavit stating in part:

       9. During the Kansas Department of Health and Environment’s (sic) survey of the
       facility in July and August 2014, I spoke with the surveyor on one occasion
       regarding my mother and the allegations.

       10. That conversation solely related to my mother’s allegation that a black male
       nurse rolled her around in the grass. During that conversation, the surveyor did not
       question me about any allegations involving inappropriate touching.

       11. On September 1, 2014, my daughter and I visited with my mother. During our
       conversations, my mother reported to me (and my daughter) that the whole incident
       involving a black man was just a dream and she knows that now.

This affidavit was also presented to KDADS. KDADS did not reopen its investigation of the

resident’s abuse allegation after receiving Bertelson’s affidavits.

       Odhuno has not been able to find work as a CNA since his termination from Avita. He

interviewed for and was offered a position as a CNA at a facility in Haysville, Kansas, but after

receiving his schedule and a tuberculosis shot, he was told to wait for a call from an administrator

to begin work. He never received a call and did not obtain employment with that facility. In

addition, some of the job applications Odhuno filled out asked whether he had ever been accused



                                                -11-
of sexual abuse. Odhuno answered this question by stating, “I will explain.” None of these

applications resulted in employment.

C.     This Lawsuit

       Odhuno filed this lawsuit on November 3, 2015. After amending his complaint several

times, he filed a third Amended Complaint on September 9, 2016. That complaint asserts claims

against Avita, Axiom, the KDADS employees, and Tim Keck, the Secretary of KDADS. First,

Odhuno asserts a Title VII discrimination claim based on his race, national origin, and gender

against Avita. Second, he asserts discrimination claims under § 1981 based on his race and

national origin against Avita and Axiom. Third, he brings a § 1983 claim against the KDADS

employees in their individual capacities asserting that they violated his Fourteenth Amendment

rights to procedural due process and equal protection of the laws. Fourth, he asserts a § 1983 claim

against Defendant Keck in his official capacity seeking prospective equitable relief based on

violations of his Fourteenth Amendment rights of due process and equal protection. Fifth, Odhuno

asserts claims under Kansas law for the tort of outrage against the KDADS employees, Avita, and

Axiom. And sixth, he asserts a Bivens claim against the KDADS employees for violation of his

Fourteenth Amendment rights.

       The KDADS employees and Defendant Keck filed a motion for summary judgment

seeking dismissal of Odhuno’s federal claims. Odhuno filed a Rule 56(d) motion seeking

additional discovery to respond to the summary judgment motion, which the Court denied.

Odhuno then decided only to oppose the summary judgment motion as to Defendants Rose,




                                               -12-
Sunderraj, and Keck.21 The parties have extensively briefed the issues, and the motion is ripe for

the Court’s consideration.

                                                   II.   Legal Standard

        Summary judgment is appropriate if the moving party demonstrates that there is no genuine

issue as to any material fact, and the movant is entitled to judgment as a matter of law.22 A fact is

“material” when it is essential to the claim, and issues of fact are “genuine” if the proffered

evidence permits a reasonable jury to decide the issue in either party’s favor.23 The movant bears

the initial burden of proof and must show the lack of evidence on an essential element of the

claim.24 If the movant carries its initial burden, the nonmovant may not simply rest on its pleading

but must instead “set forth specific facts” that would be admissible in evidence in the event of trial

from which a rational trier of fact could find for the nonmovant.25 These facts must be clearly

identified through affidavits, deposition transcripts, or incorporated exhibits—conclusory

allegations alone cannot survive a motion for summary judgment.26 The Court views all evidence

and reasonable inferences in the light most favorable to the party opposing summary judgment.27




         21
            Odhuno has not agreed to the dismissal of his state-law claims against Defendants Schiffelbein, Jackson,
Fortney, and Banuelos.
        22
             Fed. R. Civ. P. 56(a).
        23
             Haynes v. Level 3 Commc’ns, LLC, 456 F.3d 1215, 1219 (10th Cir. 2006).
        24
           Thom v. Bristol-Myers Squibb Co., 353 F.3d 848, 851 (10th Cir. 2003) (citing Celotex Corp. v. Catrett,
477 U.S. 317, 322-23, 325 (1986)).
        25
             Id. (citing Fed. R. Civ. P. 56(e)).
        26
           Mitchell v. City of Moore, 218 F.3d 1190, 1197 (10th Cir. 2000) (citing Adler v. Wal-Mart Stores, Inc.,
144 F.3d 664, 671 (10th Cir. 1998)).
        27
             LifeWise Master Funding v. Telebank, 374 F.3d 917, 927 (10th Cir. 2004).



                                                           -13-
                                                   III.     Analysis

         Defendants make several arguments as to why Odhuno’s claims must be dismissed. First,

they argue that Odhuno lacks Article III standing to bring his claims. Second, Defendants

Sunderraj and Rose assert that they are entitled to qualified immunity on the § 1983 and Bivens

claims. Third, Defendant Keck argues that he is entitled to sovereign immunity under the Eleventh

Amendment. And fourth, Defendants argue that the Court should decline to exercise supplemental

jurisdiction over the remaining state-law claims.

A.       Standing

         Article III standing is a threshold question central to the Court’s subject matter

jurisdiction.28 To establish Article III standing, a “plaintiff must have (1) suffered an injury in

fact, (2) that is fairly traceable to the challenged conduct of the defendant, and (3) that is likely to

be redressed by a favorable judicial decision.”29 The plaintiff bears the burden of showing that

Article III standing exists.30

         Odhuno asserts the following three claims as sources of standing against Defendants:

(1) the revocation or effective revocation of his CNA certification without due process of law; (2)

the loss of his good name and reputation without due process of law; and (3) intentional

discrimination based on his race, gender, and national origin. Defendants contend that Odhuno

lacks Article III standing because he has not shown a harm that is fairly traceable to their conduct.

However, for both of his due process claims Odhuno has submitted evidence that indicates


         28
              United States v. McVeigh, 106 F.3d 325, 334 (10th Cir.1997)
         29
           Spokeo, Inc. v. Robins, -- U.S. --, 136 S. Ct. 1540, 1547 (2016) (citing Lujan v. Defenders of Wildlife, 504
U.S. 555, 560-61 (1992)).
         30
              Id. (citing FW/PBS, Inc. v. Dallas, 493 U.S. 215, 231 (1990)).



                                                          -14-
Defendants Sunderraj and Rose were responsible for his termination. For example, the August 5

meeting ended with Defendants informing Avita that they would inform it of its immediate

jeopardy status when Avita informed Rose of Odhuno’s employment status. While Defendants

now argue that Avita was in immediate jeopardy because it failed to report the abuse allegations

and conduct its own investigation, by the time of the August 5 meeting, Avita had already sent

KDADS the results of its own investigation that revealed no abuse occurred. KDADS, however,

only abated the immediate jeopardy after learning of Odhuno’s termination. In addition, notes

taken from a meeting with Rose on August 6 indicate that Rose believed Odhuno committed the

abuse and that’s why the facility was placed in immediate jeopardy. This evidence is sufficient to

show that Defendants’ conduct is fairly traceable to any deprivation of due process rights Odhuno

may have suffered.

        For Odhuno’s equal protection claim, Odhuno has produced evidence indicating that Rose

insisted that Avita suspend all black male staff while Avita investigated the allegation. This

evidence is also sufficient to tie Odhuno’s equal protection claim to Defendants. Thus, despite

Defendants’ insistence that they had nothing to do with Odhuno’s termination, the evidence

suggests otherwise. Odhuno has satisfied his burden to show that he suffered harm that is fairly

traceable to Defendants’ conduct, and he has Article III standing to assert his claims.

B.       Qualified Immunity

        Defendants Rose, Sunderraj, and Keck assert the defense of qualified immunity to

Odhuno’s § 1983 and Bivens claims.31 When a defendant raises the defense of qualified immunity,



        31
           Although Defendant Keck has asserted the defense of qualified immunity, it is not available to him because
he has not been sued in his individual capacity. He has only been sued in his official capacity. See Trask v. Franco,
446 F.3d 1036, 1043 (10th Cir. 2006) (“The defense of qualified immunity shields government officials


                                                       -15-
the plaintiff must satisfy a two-part test.32 First, the plaintiff must establish that the defendant’s

actions violated a constitutional or statutory right.33 And second, the plaintiff must demonstrate

that the right at issue was clearly established at the time of the defendant’s unlawful conduct.34

Qualified immunity applies unless the plaintiff can satisfy both prongs of the inquiry.35 The Court

has discretion to decide the order in which to examine these two prongs.36

         A right is clearly established if “there [is] a Supreme Court or Tenth Circuit decision on

point, or the clearly established weight of authority from other courts must have found the law to

be as the plaintiff maintains.”37 The “plaintiff cannot simply identify a clearly established right in

the abstract and allege that the defendant has violated it.”38 The Court must instead analyze

“whether the violative nature of particular conduct is clearly established.”39 The plaintiff,

however, does not have to produce a “reported case directly on point” to prevail.40 Instead, the




performing discretionary functions from liability for civil damages arising from claims brought against them in
their individual capacities.”) (emphasis added) (citation omitted).
         32
            Estate of Booker v. Gomez, 745 F.3d 405, 411 (10th Cir. 2014) (citation omitted). A Bivens suit “is the
federal analog to suits brought against state officials under . . . 42 U.S.C. § 1983.” Hartman v. Moore, 547 U.S. 250,
255 n.2 (2006). Therefore, the Court will address these claims together.
         33
              Estate of Booker, 745 F.3d at 411.
         34
              Id.
         35
              Herrera v. City of Albuquerque, 589 F.3d 1064, 1070 (10th Cir.2009) (citing Pearson, 555 U.S. at 232).
         36
              Pearson v. Callahan, 555 U.S. 223, 236 (2009).
        37
           Brown v. Montoya, 662 F.3d 1152, 1164 (10th Cir. 2011) (quoting Stearns v. Clarkson, 615 F.3d 1278,
1282 (10th Cir. 2010)).
         38
              Herring v. Keenan, 218 F.3d 1171, 1176 (10th Cir. 2000) (citation and internal quotation marks omitted).
         39
           Ziglar v. Abbasi, -- U.S. --, 137 S. Ct. 1843, 1866 (2017) (quoting Mullenix v. Luna, -- U.S.--, 136 S. Ct.
305, 308 (2015)).
         40
              Id. at 1867 (citation and internal quotation marks omitted).



                                                           -16-
Court must evaluate whether “the unlawfulness of the officer’s conduct [is] ‘apparent’ ” in light

of pre-existing law.41

       When the defendant has moved for summary judgment based on qualified immunity, the

Court still views the facts in the light most favorable to the non-moving party and resolves all

factual disputes and reasonable inferences in its favor.42 “Unlike most affirmative defenses,

however, the plaintiff [] bear[s] the ultimate burden of persuasion at trial to overcome qualified

immunity by showing a violation of clearly established federal law.”43 Thus, at summary

judgment, the Court must grant qualified immunity unless the plaintiff establishes: “(1) a

reasonable jury could find facts supporting a violation of a constitutional right, which (2) was

clearly established at the time of the defendant’s conduct.”44 If a plaintiff carries this burden, then

the defendant must show that no genuine issues of material fact exist that would defeat the claim

for qualified immunity.45

       Odhuno claims that Rose and Sunderraj deprived him of his Fourteenth Amendment right

to procedural due process based on a property interest theory and a liberty interest (stigma-plus)

theory. He also claims that Rose and Sunderraj intentionally discriminated against him based on

his race, gender, and national origin in violation of Fourteenth Amendment right to equal

protection of the laws. The Court will address each claim below.




       41
            Id. (quoting Anderson v. Creighton, 483 U.S. 635, 640 (1987)).
       42
            Estate of Booker, 745 F.3d at 411.
       43
            Id.
       44
            Id. (citations omitted).
       45
            Id. at 412 (citing Mick v. Brewer, 76 F.3d 1127, 1134 (10th Cir. 1996)).



                                                        -17-
                   1.      Deprivation of Due Process Based on Odhuno’s CNA Certification

       Odhuno contends that Sunderraj and Rose “effectively revoked” his CNA certification

without due process of law when they “conveyed their purported belief to [Defendant Avita] on

August 5, 2014, that plaintiff was guilty of abusing the resident despite absolutely no evidence to

support that allegation.” According to Odhuno, this finding was “made and published” to Avita

without notice to Plaintiff or an opportunity for a hearing. In support of his claim, Odhuno relies

primarily on the Tenth Circuit’s decision in Stidham v. Peace Officer Standards and Training.46

       The plaintiff in Stidham was a law enforcement officer certified by the State of Utah who

sought employment in the law enforcement field.47 Despite being highly ranked among the

number of potential job candidates, the plaintiff was rejected by several prospective employers.48

The plaintiff was informed that the state certification agency was informing potential employers

that he allegedly raped a young girl, assaulted a resident, and resigned from his previous position

under threat of termination.49 The state agency, however, had not suspended or revoked the

plaintiff’s certification and officially maintained that he was eligible for hire.50 The plaintiff

brought a § 1983 claim against the state agency and its director alleging that the officer had been

unconstitutionally deprived of a liberty interest in his certification without due process of law.51




       46
            265 F.3d 1144 (10th Cir. 2001).
       47
            Id. at 1149.
       48
            Id.
       49
            Id.
       50
            Id.
       51
            Id.



                                                 -18-
        The Tenth Circuit first addressed whether the plaintiff had a constitutionally-protected right

in his state-issued certification as a law enforcement officer.52 Discussing prior Supreme Court

precedent, the Tenth Circuit stated: “[T]he revocation or removal of a license or certificate that is

‘essential in the pursuit of a livelihood’ requires procedural due process under the Fourteenth

Amendment.”53           The Tenth Circuit concluded that because the plaintiff’s certification both

required and enabled him to work as a peace officer in Utah, he retained a protected property right

in his peace officer certificate.54

        Next, the Tenth Circuit addressed whether the defendants deprived him of due process by

effectively revoking his law enforcement certification.55 The plaintiff argued that even though his

certification was not formally suspended or revoked, the defendants “effectively revoked” his

certificate by disseminating the allegations to potential employers.56 In analyzing this issue, the

Circuit first noted that the defendants exceeded their authority under state law and ignored the state

statutory requirements for due process.57 The statutory authority governing the defendants did not

allow the director or the council to report information about an officer to potential employers other

than the state agency’s normal role of evidencing certification status.58 The Tenth Circuit then




        52
             Id. at 1150.
        53
             Id. at 1150 (quoting Bell v. Burson, 402 U.S. 535, 539 (1971)).
        54
             Id.
        55
             Id. at 1150-52.
        56
             Id. at 1150.
        57
             Id. at 1151.
        58
             Id. at 1152.



                                                         -19-
analyzed whether the defendants deprived plaintiff of his property interest in his certification under

federal law.59 The Circuit concluded that they had, stating:

       Defendants have disseminated false and fatally damaging allegations against [the
       plaintiff] to his potential employers. Defendants have done this in lieu of statutory
       procedures, in excess of their statutory authority, and in contravention of statutorily
       mandated procedural due process. More importantly, the consequence of
       Defendants’ actions is that [the plaintiff] cannot use his certificate to obtain
       employment . . . A state agency cannot escape liability for depriving an individual
       of a legitimate property interest merely by arguing that it has not revoked or
       destroyed the actual legal title to that interest. Actions taken by the State which
       destroy the value or utility of a protected property interest constitute a Fourteenth
       Amendment deprivation of that interest for which due process cannot be denied.60

       There is no dispute in this case that Odhuno had a constitutionally protected right in his

CNA certification at the time of his termination in August 2014. Kansas law requires KDADS to

certify any individual who successfully completes the required training and passes the state CNA

exam.61 Odhuno was a certified CNA while he was employed at Avita.

       But, that is where the similarities between Stidham and this case end. Odhuno has failed

to provide any evidence, even inferential evidence, that Rose and Sunderraj “effectively revoked”

his CNA certification. There is no evidence that Rose and Sunderraj provided information

regarding the circumstances of his termination to any potential employer. Furthermore, the

complaint processing form, which was prepared by Rose under Sunderraj’s supervision and edits,

is not publicly available. The only publicly available information on the KDADS website

concerning the investigation is the Statement of Deficiencies and that document does not contain

Odhuno’s name. It only refers to an “alleged perpetrator.”


       59
            Id.
       60
            Id. at 1153.
       61
            K.A.R. § 26-50-20; see also K.S.A. § 39-1908(a) and (c).



                                                       -20-
         Odhuno argues that he was deprived of his CNA certification when Defendants informed

Avita that there was “strong evidence” that Odhuno committed abuse. But this statement alone, is

not sufficient to “effectively revoke” Odhuno’s CNA certification. The Stidham court found that

the defendants “effectively revoked” the plaintiff’s law enforcement certification when they

disseminated false information about the plaintiff to multiple potential employers. Here, Rose and

Sunderraj only informed his current employer of his involvement in the abuse. There is no

evidence they informed multiple future employers thereby destroying the value of his CNA

license. Accordingly, Odhuno has failed to provide specific evidence that Defendants Rose and

Sunderraj deprived him of a constitutionally protected property interest without due process.

         Odhuno has also failed to satisfy the second prong to overcome the defense of qualified

immunity—a clearly established constitutional right. The Court cannot find, and Odhuno has not

pointed to, any authority protecting a CNA from arbitrary interference in his employment by a

state agency. The only case cited by Odhuno that comes close to granting such a right is Federal

Deposit Insurance Corp. v. Mallen.62

         The plaintiff in Mallen was the president and a director of a federally insured bank who

was indicted on federal charges of making false statements to the FDIC.63 Before the plaintiff was

convicted, the FDIC issued an ex parte order suspending him from his duties and prohibiting him



         62
            486 U.S. 230 (1988). Odhuno also cites Bell v. Burson, 402 U.S. 535 (1971), in support of his argument.
The plaintiff in that case filed suit against the director of public safety who suspended the plaintiff’s driver’s license
because the plaintiff caused an automobile accident. Id. at 537-38. The Supreme Court found that the license “may
become essential in the pursuit of a livelihood” and that the hearing was not meaningful because the director rejected
the plaintiff’s proffer of evidence on liability where the “statutory scheme makes liability an important factor in the
State’s determination to deprive an individual of his licenses.” Id. at 539-41. Here, however, Odhuno’s license has
not been suspended or revoked. Therefore, Bell does not establish that Rose and Sunderraj violated clearly established
law.
         63
              Mallen, 486 U.S. at 236-37.



                                                          -21-
from working for any FDIC-insured bank.64 The plaintiff demanded a hearing and the FDIC

granted him one, but he sued before it could occur.65 The Supreme Court held that it was

“undisputed” that the FDIC could not arbitrarily interfere with the employment of a regulated-

bank’s employee.66 It also held, however, that the FDIC’s conduct was not arbitrary and that

process the FDIC was prepared to give (a post-deprivation hearing) was sufficient.67

       The Tenth Circuit discussed Mallen in a recent unpublished opinion—Coleman v. Utah

State Charter School Board.68 In that opinion, the Circuit recognized that the Supreme Court has

“long held that the government may not arbitrarily interfere with private employment.”69 It also

noted that in Mallen, the Supreme Court recognized “a right against governmental interference

with employment in the context of regulated banking.”70 But, the Tenth Circuit declined to extend

Mallen beyond the specific facts of that case.71 Indeed, the Circuit stated that it has never explicitly

recognized a claim for arbitrary governmental interference with private employment “beyond the

circumstances encountered by the Supreme Court.”72

       Although the Tenth Circuit’s opinion in Coleman was unpublished and therefore non-

binding, it is still persuasive. The opinion thoroughly analyzes relevant case law setting forth


       64
            Id. at 238.
       65
            Id. at 239.
       66
            Id. at 240.
       67
            Id. at 248.
       68
            673 F. App’x 822 (10th Cir. 2016).
       69
            Id. at 831
       70
            Id. at 832.
       71
            Id. at 833.
       72
            Id. at 832-33.



                                                 -22-
when government interference in private employment is a violation of a clearly established

constitutional right. Given the Tenth Circuit’s reluctance to extend this right to situations beyond

those explicitly found in Supreme Court precedent, the Court declines to do so here. Thus, Mallen

does not support a clearly established constitutional right that defeats Rose and Sunderraj’s claims

of qualified immunity. The Court grants Rose and Sunderaj’s motion for summary judgment as

to Odhuno’s § 1983 and Bivens claims for deprivation of property interest without due process of

law.

       2.         Deprivation of a Liberty Interest in Odhuno’s Good Name and Reputation

       Odhuno next alleges that Rose and Sunderraj deprived him of a liberty interest in his good

name and reputation without due process of law. Odhuno argues that when Rose and Sunderraj

told Avita there was “strong evidence” that he committed the abuse, this caused Avita to fire him

and severely injure his good name and reputation thus preventing any future employability.

According to Odhuno, these allegations constitute a “stigma plus” which entitle plaintiff to

procedural due process in the form of a “name clearing” hearing.

       “An employee has a liberty interest in his good name and reputation as it affects his

protected property interest in continued employment.”73 This liberty interest is only infringed,

however, if a plaintiff meets a four-part test set forth by the Tenth Circuit.74 In addition to meeting

§ 1983’s state action requirement, the plaintiff must show that “(1) the statements impugned his

good name, reputation, honor, or integrity; (2) the statements were false; (3) the statements

occurred in the course of terminating the employee or will foreclose other employment



       73
            Bjorklund v. Miller, 467 F. App’x 758 (10th Cir. 2012).
       74
            Id.



                                                        -23-
opportunities; and (4) the statements were published.”75 The Tenth Circuit has clarified that the

third element of the test is conjunctive—meaning that the employee must show both that the

defamatory statement occurred in the course employment termination and that it will foreclose

other employment opportunities.76

         At this stage in the litigation, Odhuno has come forward with sufficient evidence to satisfy

this four-part test. First, the evidence shows that Rose and Sunderraj made several statements that

impugned Odhuno’s good name and reputation. The complaint processing form states that the

allegation of abuse was substantiated and that Rose informed Avita that there was “strong

evidence” that Odhuno was the alleged perpetrator.77 During the August 5 meeting regarding

Avita’s immediate jeopardy status, Sunderraj and Rose stated that they were concerned for any

resident that would be cared for by Odhuno, implying that Odhuno was a dangerous individual

who committed the abuse. And during an August 6 meeting between Rose, Avita, and Axiom,

Rose stated that Odhuno committed the abuse and that’s why the facility was in immediate

jeopardy.

         Second, Odhuno has shown that the statements were false. Affidavits from the resident’s

son show that the resident later realized that the facts underlying her allegation were only a dream.

The resident now understands that the abuse never occurred.




         75
              Id. (citing Workman v. Jordan, 32 F.3d 475, 481 (10th Cir. 1994)).
         76
              Id. (citing Guttman, 669 F.3d at 1126).
         77
            Defendants argue that the complaint processing form did not indicate that the abuse occurred. Instead,
Defendants claim that the language “the allegation of abuse was substantiated” means that Rose substantiated that the
resident made an allegation of abuse and was fearful or anxious because of abuse she suffered. The Court finds the
language in the complaint processing form to be ambiguous, and at this stage in the litigation, it must be read in the
light most favorable to Odhuno.



                                                          -24-
        Third, the statements occurred in the midst Odhuno’s employment termination and have

foreclosed other employment opportunities.                   According to the Tenth Circuit, a roughly

contemporaneous remark that concerns the “ ‘manner or reasons for the employee’s termination’

may qualify as one made ‘in the course of termination of employment.’ ”78 In this case, Avita

terminated Odhuno after being informed that there was “strong evidence” that he was the alleged

perpetrator, and more importantly, after the August 5 meeting with Defendants regarding Avita’s

immediate jeopardy. In addition, Odhuno has not been able to obtain employment since his

termination. On several employment applications, Odhuno was required to answer whether he had

ever been accused of sexual abuse. Odhuno’s response was “I will explain,” but none of these

applications ever resulted in employment opportunities. The Tenth Circuit has held that “[o]nly

where the stigmatization results in the inability to obtain other employment does [a government

employment defamation] claim rise to a constitutional level.”79 The stigmatization from Odhuno’s

response on these applications has made him unemployable. Had Rose and Sunderraj not falsely

implicated Odhuno in the abuse, he would not have been required to answer this question

affirmatively.

        And fourth, Odhuno has shown that Rose and Sunderraj’s statements were published. In

the context of a liberty interest claim, “publication” is accorded its ordinary meaning, which is “to

be made public.”80 Rose and Sunderraj made the statements concerning Odhuno to Avita and




        78
             Id. at 768 (quoting Renaud v. Wyo. Dep’t of Family Servs., 203 F.3d 723, 727 (10th Cir. 2000)).
        79
           Allen v. Denver Pub. Sch. Bd., 928 F.2d 978, 982 (10th Cir. 1991), disapproved of on other grounds,
Kendrick v. Penske Transp. Servs., Inc., 220 F.3d 1220, 1228 (10th Cir. 2000).
        80
           Harrison v. Board of Cty. Comm’rs for Adams Cty, Colo., 775 F. Supp. 365, 367 (D. Colo. 1991) (citing
Bishop v. Wood, 426 U.S. 341, 348 (1976)).



                                                         -25-
Axiom. These are third parties. They are not governmental agencies.81 Therefore, the statements

were made public.

         Odhuno has satisfied the four-part test necessary to show a deprivation of a liberty interest

in his good name and reputation. He was therefore entitled to a name-clearing hearing, which

Defendants did not provide.82 Accordingly, Odhuno has satisfied the first prong of qualified

immunity—violation of a constitutional right.

         The Court next examines the second prong of qualified immunity—whether the law was

clearly established. Several Tenth Circuit cases decided before August 2014 support Odhuno’s

§ 1983 and Bivens claims for deprivation of a liberty interest in his good name and reputation.83

In Brown v. Montoya, the defendant wrongly required the plaintiff to register as a sex offender and

be placed in the sex offender probation unit upon release from custody.84 The plaintiff brought

suit under § 1983 alleging that his procedural due process rights had been violated, and the

defendant sought qualified immunity.85 On appeal from the district court’s denial of qualified

immunity, the Tenth Circuit applied the “stigma plus” test, in which “governmental defamation,

coupled with an alteration in legal status, violates a liberty interest that triggers procedural due

process protection.”86 The Tenth Circuit found that the defendant made a false statement about



         81
         See Asbill v. Hous. Auth. of Choctaw Nation of Okla., 726 F.2d 1499, 1503 (10th Cir.1984) (“[I]ntra-
government dissemination, by itself, falls short of the Supreme Court’s notion of publication: ‘to be made public’ ”).
         82
              McDonald, 769 F.3d at 1213.
        83
           Brown v. Montoya, 662 F.3d 1152 (10th Cir. 2011); see also Bjorklund, 467 F. App’x at 767-70; Gwinn v.
Awmiller, 354 F.3d 1211, 1221-24 (10th Cir. 2004).
         84
              662 F.3d at 1157.
         85
              Id.
         86
              Id. at 1167.



                                                        -26-
the plaintiff by wrongly directing him to register in the sex offender probation unit and directing

him to register as a sex offender, and that these actions damaged the plaintiff’s reputation.87 The

Tenth Circuit also found that the defendant’s actions altered the plaintiff’s legal status because the

sex offender registration carried steep penalties for noncompliance and placement on the sex

offender unit limited Brown’s employment and residence options.88 Because the plaintiff was

given no process before being placed in the sex offender probation unit and directed to register as

a sex offender, the Tenth Circuit concluded that the plaintiff did not receive constitutionally

required due process.89

       Brown establishes that governmental defamation coupled with a deprivation of a liberty

interest entitles a person to procedural due process protections.90 Like the plaintiff in Brown,

Odhuno has shown that Defendants’ conduct damaged his reputation and altered his legal status.

He was terminated from employment and cannot obtain future employment because he is required

to respond affirmatively to questions regarding whether he has been accused of abuse. Brown may

not be completely analogous to this case, but in the words of the Brown court, “[r]equiring a right

to be clearly established is not to say that an official action is protected by qualified immunity

unless the very action in question has previously been held unlawful, but it is to say that in light

of pre-existing law the unlawfulness must be apparent.”91 In light of the Tenth Circuit’s decision

in Brown, the unlawfulness of Rose and Sunderraj’s conduct is apparent.


       87
            Id. at 1169.
       88
            Id.
       89
            Id. at 1169-70.
       90
            Id.
       91
            Id. at 1171. (internal quotation marks omitted).



                                                         -27-
       This is especially true when Brown is read in conjunction with Bjorklund v. Miller. The

plaintiff in Bjorklund was the chief executive officer of the county public facilities authority.92

The plaintiff’s employment was terminated and the defendant, who was a member of the board

that terminated the plaintiff, made false and defamatory statements relating to his termination in

two newspaper articles.93 The plaintiff then brought a § 1983 claim alleging that the defendant

deprived him a liberty interest in his good name without due process.94 The district court denied

the defendant’s motion for summary judgment on the basis of qualified immunity.

       The Tenth Circuit began is analysis by restating the four elements necessary to bring a

“stigma-plus” claim in the context of employment termination. Having found that these elements

were satisfied, the court concluded that the plaintiff was deprived of a name-clearing hearing.95

Therefore, the defendant was not entitled to qualified immunity.96

       Defendants argue that Bjorklund is distinguishable from this case because the plaintiff in

Bjorklund was terminated by a public entity while Odhuno was terminated by a private entity. It

is true that Odhuno was not employed by a government entity and that other Tenth Circuit cases

applying this doctrine have done so in the context of discharge from government jobs. But, the

situation in this case is no different from Bjorklund. Odhuno has come forward with evidence

showing that Defendants made false and stigmatizing statements to exclude him from his current

and future employment. Any infringement of Odhuno’s liberty is the same as if he lost a


       92
            Bjorklund, 467 F. App’x at 760.
       93
            Id. at 761-63.
       94
            Id.
       95
            Id. at 768-69.
       96
            Id. at 770.



                                               -28-
government job.97 Furthermore, it is well established that a private party may be considered a state

actor. Under the state compulsion test, a state may exercise such “coercive power or . . . provide

[] such significant encouragement, either overt or covert, that the [private party’s choice] must in

law be deemed to be that of the State.”98 Here, Odhuno has come forward with evidence that when

viewed in the light most favorable to him show that Rose and Sunderraj compelled Avita to

terminate him to abate immediate jeopardy. Therefore, Bjorklund provides further support that the

law was clearly established at the time of Defendants’ conduct in this case.

        Finally, one other Tenth Circuit decision generally supports Odhuno’s claim that

Defendants are not entitled to qualified immunity. In Snell v. Tunnell,99 the Tenth Circuit affirmed

the denial of a qualified immunity as to three defendant child abuse investigators.100 The

defendants knowingly falsified allegations of child pornography and prostitution against the

plaintiffs, who were operators of a children’s shelter, to obtain a court order to remove seven

children from the plaintiff’s home.101 The Tenth Circuit affirmed the denial of qualified immunity

holding that as it related to a child abuse investigation, “a reasonable public official would have

known that using known false information to secure an order to justify entry and search of a private

home would violate the Fourth Amendment’s proscription on unreasonable searches and

seizures.”102


        97
         See Wroblewski v. City of Washburn, 965 F.2d 452, 456 (7th Cir. 1992) (suggesting that the loss of private
employment could be the “plus” in a stigma plus case).
        98
             Blum v. Yaretsky, 457 U.S. 991, 1004 (1982) (citations omitted).
        99
             920 F.2d 673 (10th Cir. 1990).
        100
              Id. at 676.
        101
              Id. at 677-86.
        102
              Id. at 700.



                                                         -29-
        The Tenth Circuit analyzed the facts of Snell in the context of a Fourth Amendment claim,

and not a Fourteenth Amendment claim. Under Snell, however, no reasonable official in Sunderraj

and Rose’s positions could believe that conveying unsubstantiated information to Avita to compel

Odhuno’s termination was not a violation of his constitutional rights.103 And when read in

conjunction with Brown and Bjorklund, “the violative nature of [Defendants’] conduct is clearly

established.”104 Therefore, Defendants Rose and Sunderraj are not entitled to qualified immunity

on Odhuno’s § 1983 and Bivens claims for deprivation of a liberty interest in his good name and

reputation without due process of law.

        3.          Equal Protection

        Odhuno claims that Defendants Rose and Sunderraj discriminated against him based on his

race, national origin, and/or gender in violation of his Fourteenth Amendment right to equal

protection. “The Equal Protection Clause of the Fourteenth Amendment commands that no State

shall ‘deny to any person within its jurisdiction the equal protection of the laws,’ which is

essentially a direction that all persons similarly situated should be treated alike.”105 “The ultimate

issue in any case alleging a violation of the Equal Protection Clause is whether plaintiffs can prove

intentional discrimination. . . . Plaintiffs must show that they were treated differently because of

their membership in a protected class, and not for some other reason.”106 Furthermore, to show a




         103
             See Poore v. Glanz, 724 Fed. App’x 635, 643 (10th Cir. 2018) (“[T]he qualified immunity analysis is not
‘a scavenger hunt for prior cases with precisely the same facts.’ ” (citation omitted)).
        104
              Ziglar, 137 S. Ct. at 1866 (internal quotations omitted).
        105
           City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985) (citing Plyler v. Doe, 457 U.S. 202,
216 (1982)).
        106
              Redpath v. City of Overland Park, 857 F. Supp. 1448, 1458 (D. Kan. 1994) (internal citations omitted).



                                                           -30-
violation of the Equal Protection clause, Odhuno must establish “proof of racially discriminatory

intent or purpose.”107

        Odhuno has not come forward with any evidence or argument in response to Sunderraj’s

summary judgment motion showing that she violated his right to equal protection or that her

actions were motivated by racial animus toward him.108 Therefore, Odhuno has not met his burden

at this stage of the litigation, and Sunderraj is entitled to dismissal of Odhuno’s § 1983 and Bivens

claims for violation of his right to equal protection.

        Odhuno has, however, produced evidence showing that Rose treated Odhuno differently

than other alleged perpetrators and that her actions were motivated by racial animus. After the

immediate jeopardy announcement, Underwood—Avita’s administrator—proposed to Rose that

Avita suspend all black male nurses. Rose responded by asking “just nurses?” indicating that

Underwood should suspend all black male employees. As a result, Avita suspended all black male

employees, including a cook, regardless of whether they ever provided any care to the resident.

When this evidence is viewed in the light most favorable to Odhuno, it shows racially

discriminatory intent or purpose towards black individuals. The Court doubts that if the resident

would have described her alleged abuser as a white nurse, Rose would have insisted that Avita

suspend all Caucasian employees. Therefore, Odhuno has shown a violation of his right to equal

protection under the Fourteenth Amendment.




        107
              Village of Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 265 (1977)
        108
            Odhuno cannot rely on Rose’s actions to defeat Sunderraj’s assertion of qualified immunity on this claim.
“Government officials may not be held liable for the unconstitutional conduct of their subordinates under a theory of
respondeat superior.” Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009).



                                                        -31-
         Turning to whether the law was clearly established at the time of Rose’s alleged violation,

the Court recognizes that Odhuno has not come forward with a Tenth Circuit case directly on point.

The law, however, does not require that “the very action in question has previously been held

unlawful.”109 A government official “might lose qualified immunity even if there is no reported

case directly on point.”110 Here, both the Supreme Court and Tenth Circuit have stated that the

Equal Protection Clause of the Fourteenth Amendment is violated when the plaintiff comes

forward with proof of racially discriminatory intent or purpose.111                           Under this law, the

unlawfulness of Rose’s conduct would have been apparent. Therefore, the Court declines to grant

Rose qualified immunity on this claim.

4.       Defendants’ Alleged Violation of Medicare Statute, Federal Regulations, and KDADS
         Protocol

         Odhuno argues that Rose and Sunderraj did not comply with the due process safeguards

built into the federal Medicare statute governing nursing facilities, the Medicare regulations, and

KDADS protocol. The Medicare statute imposes requirements on the State when nurse aides have

been accused of neglect, abuse or misappropriation of a resident.                          Specifically, 42 U.S.C.

§ 1396r(g)(1)(C) states:

         The State shall provide, through the agency responsible for surveys and
         certification of nursing facilities under this subsection, for a process for the receipt
         and timely review and investigation of allegations of neglect and abuse and
         misappropriation of resident property by a nurse aide of a resident . . . .The State
         shall, after notice to the individual involved and a reasonable opportunity for a
         hearing for the individual to rebut allegations, make a finding as to the accuracy of
         the allegations. If the State finds that a nurse aide has neglected or abused a resident

         109
               Ziglar, 137 S. Ct. 1866 (internal quotation marks omitted).
         110
               Id. at 1867 (internal quotation marks omitted).
         111
               Village of Arlington Heights, 429 U.S. at 265; Watson v. City of Kansas City, 857 F.2d 690, 694 (10th Cir.
1988).



                                                           -32-
         or misappropriated resident property in a facility, the State shall notify the nurse
         aide and the registry of such finding.

         The Court is puzzled at this stage of litigation as to whether Odhuno is asserting a claim

for violation of 42 U.S.C. §1396r(g)(1)(C) under § 1983. Odhuno does not cite this statute

anywhere in the Amended Complaint. Indeed, the first time he asserts that Defendants violated it

is in response to Defendants’ Motion for Summary Judgment. That response simply argues that

Defendants’ violated the statute. It does not explain how Defendants’ alleged violation affects

their qualified immunity defense or any other cause of action in the Amended Complaint.

         A plaintiff may obtain relief under § 1983 for violation of a federal statutory right, but to

do so, the plaintiff must show that the statute confers upon that individual a federal right.112 It is

not sufficient to show that the defendant simply violated the statute.113 Here, the parties only

briefly touched on whether Defendants violated 42 U.S.C. § 1396r(g)(1)(C). They have not

addressed whether Odhuno asserted a claim for violation of this statute in his Amended Complaint.

Nor have they addressed the relevant legal arguments governing whether the statute confers a legal

right upon CNAs so that they may bring a claim under § 1983.114 The Court is not going to




         112
               Blessing v. Freestone, 520 U.S. 329, 340 (1997) (citation omitted).
         113
             See id. The Supreme Court articulated a three-part test in Blessing for determining whether a statute
confers an individual federal right. “First, Congress must have intended that the provision in question benefit the
plaintiff. Second, the plaintiff must demonstrate that the right assertedly protected by the statute is not so ‘vague and
amorphous’ that its enforcement would strain judicial competence. Third, the statute must unambiguously impose a
binding obligation on the States.” 520 U.S. at 340-41 (internal citations omitted).
         114
            Id.; see also Gonzaga Univ. v. Doe, 536 U.S. 273, 279 (2002). The Court notes that while Odhuno alleges
Defendants violated the federal Medicare regulations governing nursing facilities, he cannot bring a claim for violation
of these regulations under § 1983. See Alexander v. Sandoval, 532 U.S. 275, 291 (2001) (“Language in a regulation
may invoke a private right of action that Congress through statutory text created, but it may not create a right that
Congress has not.”).



                                                           -33-
unilaterally engage in this analysis and therefore makes no finding as to whether Defendants

violated 42 U.S.C. § 1396r(g)(1)(C).

C.       Official Capacity Claim

         Defendant Keck contends that Odhuno’s official capacity claim seeking equitable relief

against him as Secretary of KDADS is barred by sovereign immunity. The Eleventh Amendment

states: “The Judicial power of the United States shall not be construed to extend to any suit in law

or equity, commenced or prosecuted against one of the United States by Citizens of another State,

or by Citizens or Subjects of any Foreign State.” This amendment has been broadly interpreted,

and among other things, prohibits suits brought by individuals against state officials acting in their

official capacities.115 This prohibition does not apply, however, if the state waives sovereign

immunity, if Congress validly abrogates the state’s immunity, or if the suit falls within the Ex parte

Young doctrine.116

         Odhuno relies on the Ex parte Young doctrine in this case. Under that doctrine, the

Eleventh Amendment does not bar suit against state officials in their official capacities if it seeks

prospective relief for the officials’ ongoing violation of federal law.117 In analyzing whether this

exception applies, the Court “need only conduct this ‘straightforward inquiry.’ ”118 Thus, the

analysis of whether the doctrine applies does not involve an analysis of the merits of a claim.119


         115
               Harris v. Owens, 264 F.3d 1282, 1289-90 (10th Cir. 2001).
         116
               Id. at 1290.
         117
               Id.; see also Muscogee (Creek) Nation v. Pruitt, 669 F.3d 1159, 1166 (10th Cir. 2012).
         118
               Columbian Fin. Corp. v. Stork, 702 F. App’x 717, 720 (10th Cir. 2017) (quoting Muscogee, 669 F.3d at
1167).
           119
               Verizon Md., Inc. v. Pub. Serv. Comm’n of Md., 535 U.S. 635, 646 (2002) (“[T]he inquiry into whether
suit lies under Ex parte Young does not include an analysis of the merits of the claim.”).



                                                          -34-
         Keck argues that Ex parte Young does not apply because Ohduno’s requested relief stems

from past harm. However, courts have uniformly recognized that injunctive relief in the form of

a court order to expunge or remove files or false information falls within the scope of Ex parte

Young.120 In this case, Ohduno has alleged an ongoing violation of his constitutional rights and

seeks prospective injunctive relief. He asserts that KDADS has kept and maintained official

records indicating that he abused the resident and has made no effort to correct or expunge those

official reports to make it clear that no evidence of actual abuse was ever found by KDADS

investigators. Thus, he is seeking injunctive relief in the form of a court order “that a statement

be placed on all KDADS databases indicating plaintiff has been totally exonerated from any

alleged wrongdoing during his Avita employment, as well as for KDADS to cease disseminating

false information regarding plaintiff to his potential employers and medical field educators.” This

proposed injunctive relief is not limited to past violations. It would also prevent future harm to

Odhuno. Therefore, it cannot be characterized solely as retroactive injunctive relief and is not

barred by the Eleventh Amendment.

         Keck also argues that Ex parte Young does not apply because there is no evidence to

support Odhuno’s claim that KDADS substantiated that he abused a resident of Avita and that

KDADS has no file or record which includes any findings regarding the Avita’s resident’s

allegations. According to Keck, the complaint survey file and the public Statement of Deficiencies

are CMS files that KDADS does not have the authority to alter, modify, or destroy. These

arguments, however, are not persuasive. The issues of whether KDADS substantiated that Odhuno




           120
               Flint v. Dennison, 488 F.3d 816, 825 (9th Cir. 2007); Wolfel v. Morris, 972 F.2d 712, 719 (6th Cir. 1992);
Elliott v. Hinds, 786 F.2d 298, 302 (7th Cir. 1986); Donald M v. Matavia, 668 F. Supp. 714, 714-15 (D. Mass. 1987).



                                                         -35-
abused a resident and whether the complaint survey file and Statement of Deficiencies indicate

that Odhuno committed the alleged abuse involve an analysis of the merits of Odhuno’s claims.

Thus, they are irrelevant to whether the Ex parte Young doctrine applies. Furthermore, to the

extent KDADS claims to have no control over these documents because they belong to CMS, Keck

has offered no evidence in support of this assertion, and the Court has no way of knowing whether

it is true or not. Therefore, the Court concludes that Odhuno’s official capacity claim against Keck

is not barred by Eleventh Amendment immunity.

D.     Odhuno’s State Law Claims

       Defendants request that the Court decline to exercise supplemental jurisdiction over

Odhuno’s tort of outrage claim brought under Kansas law. Under 28 U.S.C. § 1367(c), a district

court may decline to exercise supplemental jurisdiction over a claim if:

       (1) the claim raises a novel or complex issue of State law,
       (2) the claim substantially predominates over the claim or claims over which the
       district court has original jurisdiction,
       (3) the court has dismissed all claims over which it has original jurisdiction, or
       (4) in exceptional circumstances, there are other compelling reasons for declining
       jurisdiction.

Although Odhuno has not opposed the § 1983 and Bivens claims against Defendants Fortney,

Schiffelbein, and Banuelos, these claims are still pending against Defendants Rose and Sunderraj

because the Court denied them qualified immunity. In addition, there are federal claims pending

against Avita and Axiom, as well as the state tort of outrage claim. Therefore, it is in the interest




                                                -36-
of judicial economy, fairness, and convenience for the Court to exercise supplemental jurisdiction

over the tort claim, and the Court will continue to do so.121

                                              IV.      Conclusion

        After carefully reviewing the evidence and case law, the Court concludes that Rose and

Sunderraj are not entitled to qualified immunity therefore denies Defendants’ Motion for Summary

Judgment as to these Defendants. Because Odhuno chose not to oppose Defendants’ Motion for

Summary Judgment as to Shiffelbein, Fortney, and Banuelos, the Court grants summary judgment

to these Defendants on Odhuno’s § 1983 and Bivens claims. Additionally, the Court concludes

that Defendant Keck is not entitled to sovereign immunity and therefore denies his motion for

summary judgment. The Court will continue to exercise supplemental jurisdiction over Odhuno’s

state law tort claim.

        IT IS THEREFORE ORDERED that KDADS Defendants Motion for Summary

Judgment (Doc. 105) is GRANTED IN PART AND DENIED IN PART.

        IT IS SO ORDERED.

        Dated this 14th day of December, 2018.




                                                              ERIC F. MELGREN
                                                              UNITED STATES DISTRICT JUDGE




        121
            See Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 357 (1988) (stating that district courts should “deal
with cases involving pendent claims in the manner that best serves the principles of economy, convenience, fairness,
and comity which underlie the pendent jurisdiction doctrine”).



                                                       -37-
